 1
 2
 3
 4
 5             Plaintiff   11/20/18   N. Boehme

 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10                                            EASTERN DIVISION
11   DOUGLAS LEE HOPPER,                              No. ED CV 18-01277-JAK (DFM)
12                               Plaintiff,            ORDER DISMISSING
13                         v.                          COMPLAINT WITH LEAVE TO
14                                                     AMEND
     COUNTY OF RIVERSIDE, et al.,
15
                                Defendants.
16
17
18
19                                                    I.
20                                                BACKGROUND
21         On June 13, 2018, Douglas Lee Hopper (“Plaintiff”) filed this pro se civil
22   rights complaint under 42 U.S.C. § 1983. See Dkt. 1 (“Complaint”). Plaintiff
23   also sought leave to proceed without prepayment of filing fees. See Dkt. 5. The
24   Court granted Plaintiff’s request to proceed without prepayment of filing fees.
25   See Dkt. 6. The Complaint names the following defendants: (1) Dr. Watkins;
26   (2) Riverside University Health System (“RUHS”)1; (3) Doe No. 4, an
27
           1
               The Complaint misidentifies RUHS as Riverside University Health
28
 1   orthopedic specialist; (4) Doe No. 2, a nurse; (5) Riverside County (the
 2   “County”); (6) Riverside County Sheriff’s Department (“RCSD”); (7) Deputy
 3   Gaeta; (8) Sergeant Gemende; (9) Sheriff Stan Sniff; (10) Captain David
 4   Kondrit; (11) Doe No. 1, a captain; and (12) Doe No. 3, a sergeant. See
 5   Complaint at 3-7.2 All individual defendants are named in both their individual
 6   and official capacity. See id.
 7         Under 28 U.S.C. §§ 1915(e)(2) and 1915A, the Court must screen the
 8   Complaint to determine whether it is frivolous or malicious, fails to state a
 9   claim on which relief might be granted, or seeks monetary relief against a
10   defendant who is immune from such relief. As discussed below, the Complaint
11   suffers from deficiencies and must be dismissed.
12                                           II.
13                   SUMMARY OF PLAINTIFF’S ALLEGATIONS
14         Plaintiff was a pretrial detainee in the custody of RCSD from January
15   13, 2017, through August 3, 2017, while awaiting proceedings under
16   California’s Sexually Violent Predator Act (“SVPA”). See Complaint at 11.
17   Plaintiff’s claims arise from his detention at Larry D. Smith Correctional
18   Facility in Banning, California, and Robert Presley Detention Center in
19   Riverside, California during this period. See id. at 21-22.
20         Plaintiff alleges that because he was an SVPA detainee, he was housed
21   in administrative segregation, where he faced “constant harassment from
22   criminal inmates” who threatened him with violence due to his status as an
23   SVPA detainee. Id. at 19, 21-22. Plaintiff complains that he was cross-chained3
24
     Center. See Complaint at 3.
25
           2
               All page citations are to the CM/ECF pagination.
26
27
           3
            According to the Complaint, cross-chaining is a practice in which the
     inmate’s right hand is chained tightly across the body to the left waist chain
28
                                                   2
 1   while being transported and had fewer privileges compared to non-SVPA
 2   detainees, such as reduced privacy, phone access, and outdoor recreation time
 3   and the inability to participate in group worship services. See id. at 19-20, 26-
 4   28. Plaintiff alleges that he was denied access to cleaning supplies for his cell
 5   despite making multiple requests, exposing him to mold and fungus and
 6   causing him to develop a respiratory condition. See id. at 27-28. Plaintiff also
 7   alleges that he received improper medical care because he did not receive
 8   proper wound care after receiving stitches and after skin biopsies, which led to
 9   an infection. See id. at 23-24. Additionally, Plaintiff requested replacement
10   glasses and care for his injured nose during an “incident” from January 11,
11   2017, for his chronic pain from injuries suffered in 2001, and for an injury to
12   his left shoulder, but did not receive proper care. See id. Plaintiff alleges that he
13   sent a letter to Kondrit alerting him to the reduced privileges of SVPA
14   detainees, including the practice of cross-chaining during transportation, but
15   that his situation did not change even after Doe 3 replied on Kondrit’s behalf.
16   See id. at 29-31. Plaintiff further alleges that he sent a letter to Sniff informing
17   him of the conditions of Plaintiff’s confinement and that Sniff failed to
18   intervene. See id. at 30.
19         Plaintiff seeks both damages and injunctive relief. See id. at 9-10, 46-49.
20                                            III.
21                               STANDARD OF REVIEW
22         A complaint may be dismissed as a matter of law for failure to state a
23   claim for two reasons: (1) lack of a cognizable legal theory or (2) insufficient
24   facts under a cognizable legal theory. See Balistreri v. Pacifica Police Dep’t,
25   901 F.2d 696, 699 (9th Cir. 1990). In determining whether the complaint states
26
     and the inmate’s left hand is chained tightly across the body to the right waist
27   chain. See Complaint at 27.
28
                                                     3
 1   a claim on which relief may be granted, its allegations of material fact must be
 2   taken as true and construed in the light most favorable to Plaintiff. See Love v.
 3   United States, 915 F.2d 1242, 1245 (9th Cir. 1989). Because Plaintiff is
 4   appearing pro se, the Court must construe the allegations of the complaint
 5   liberally and afford him the benefit of any doubt. See Karim-Panahi v. L.A.
 6   Police Dep’t, 839 F.2d 621, 623 (9th Cir. 1988). But “the liberal pleading
 7   standard . . . applies only to a plaintiff’s factual allegations.” Neitzke v.
 8   Williams, 490 U.S. 319, 330 n.9 (1989). “[A] liberal interpretation of a civil
 9   rights complaint may not supply essential elements of the claim that were not
10   initially pled.” Bruns v. Nat’l Credit Union Admin., 122 F.3d 1251, 1257 (9th
11   Cir. 1997) (quoting Ivey v. Bd. of Regents, 673 F.2d 266, 268 (9th Cir. 1982)).
12         A “plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to
13   relief’ requires more than labels and conclusions, and a formulaic recitation of
14   the elements of a cause of action will not do.” Bell Atlantic Corp. v. Twombly,
15   550 U.S. 544, 555 (2007) (citation and alteration omitted). “Factual allegations
16   must be enough to raise a right to relief above the speculative level on the
17   assumption that all the allegations in the complaint are true (even if doubtful in
18   fact).” Id. (citations omitted); see also Ashcroft v. Iqbal, 556 U.S. 662, 678

19   (2009) (holding that “a complaint must contain sufficient factual matter,

20   accepted as true, to ‘state a claim to relief that is plausible on its face.’ A claim

21   has facial plausibility when the plaintiff pleads factual content that allows the

22   court to draw the reasonable inference that the defendant is liable for the

23   misconduct alleged.” (citation omitted)).

24         If the Court finds that a complaint should be dismissed for failure to state

25   a claim, it has discretion to dismiss with or without leave to amend. See Lopez

26   v. Smith, 203 F.3d 1122, 1126-30 (9th Cir. 2000) (en banc). Leave to amend

27   should be granted if it appears possible that the defects in the complaint could

28   be corrected, especially if a plaintiff is pro se. See id. at 1130-31; see also Cato
                                                  4
 1   v. United States, 70 F.3d 1103, 1106 (9th Cir. 1995) (noting that “[a] pro se
 2   litigant must be given leave to amend his or her complaint, and some notice of
 3   its deficiencies, unless it is absolutely clear that the deficiencies of the
 4   complaint could not be cured by amendment”). But if after careful
 5   consideration it is clear that a complaint cannot be cured by amendment, the
 6   Court may dismiss it without leave to amend. See Cato, 70 F.3d at 1105-06;
 7   see also Chaset v. Fleer/Skybox Int’l, 300 F.3d 1083, 1088 (9th Cir. 2002)
 8   (holding that “there is no need to prolong the litigation by permitting further
 9   amendment” when plaintiffs could not cure the “basic flaw” in the pleading);
10   Lipton v. Pathogenesis Corp., 284 F.3d 1027, 1039 (9th Cir. 2002) (holding
11   that “[b]ecause any amendment would be futile, there was no need to prolong
12   the litigation by permitting further amendment.”).
13                                            IV.
14                                      DISCUSSION
15   A.    Identification of Doe Defendants
16         Plaintiff identifies four “Doe” defendants. “As a general rule, the use of
17   ‘John Doe’ to identify a defendant is not favored.” Gillespi v. Civiletti, 629
18   F.2d 637, 642 (9th Cir. 1980). Plaintiff is responsible for obtaining the full
19   name of each defendant named in any amended complaint. Failure to do so
20   will result in dismissal of claims against these four “Doe” defendants.
21         Plaintiff is entitled to conduct discovery in order to obtain this
22   information. See Wakefield v. Thompson, 177 F.3d 1160, 1163 (9th Cir. 1999)
23   (“[W]here the identity of the alleged defendant is not known prior to the filing
24   of a complaint, the plaintiff should be given an opportunity through discovery
25   to identify the unknown defendants, unless it is clear that discovery would not
26   uncover the identities, or that the complaint would be dismissed on other
27   grounds.” (quoting Gillespie, 629 F.2d at 642)). Accordingly, if Plaintiff does
28   not know the full names of the defendants identified above, he must promptly
                                                    5
 1   pursue discovery by immediately serving written interrogatories on the
 2   appropriately named defendants or depositions upon written questions on non-
 3   parties and requested the names or identities of the Doe defendants. Plaintiff
 4   may then discover and substitute the full names of those defendants who are
 5   inadequately identified in the current complaint.
 6         Accordingly, the Court authorizes Plaintiff to submit depositions upon
 7   written questions to the County to determine the name of the Doe defendants.
 8   Plaintiff's discovery shall be served under Federal Rule of Civil Procedure 31,
 9   which is set forth in full at the end of this Order. Plaintiff must limit the scope
10   of any discovery request to the identification of the full name of Doe 1, referred
11   to in the Complaint as a captain and jail commander within RCSD; Doe 2,
12   referred to in the Complaint as a nurse within RCSD; Doe 3, referred to in the
13   Complaint as a transportation sergeant within RCSD; and Doe 4, referred to in
14   the Complaint as an orthopedic specialist at RUHS.
15   B.    Official-Capacity Claims
16         Plaintiff sues all individual defendants in their official and individual
17   capacity. An “official-capacity suit is, in all respects other than name, to be
18   treated as a suit against the entity.” Kentucky v. Graham, 473 U.S. 159, 166
19   (1985). Such a suit “is not a suit against the official personally, for the real
20   party in interest is the entity.” Id. Official-capacity claims are “another way of
21   pleading an action against an entity of which an officer is an agent.” Hafter v.
22   Melo, 502 U.S. 21, 25 (1991) (quoting Monell v. Dep’t of Soc. Servs. of City of
23   N.Y, 436 U.S. 658, 690 n.5 (1978)). If a government entity is named as a
24   defendant, it is not only unnecessary and redundant to name individual officers
25   in their official capacity, but also improper. See Ctr. for Bio–Ethical Reform,
26   Inc. v. Los Angeles Cty. Sheriff Dep’t, 533 F.3d 780, 799 (9th Cir. 2008). Here,
27   RUHS, RCSD, and the County are named defendants and each of the
28   individual defendants is alleged to be an employee of either RUHS, RCSD, or
                                                  6
 1   the County at the time of the events in question. Accordingly, Plaintiff’s claims
 2   against the individual defendants in their official capacity are duplicative and
 3   subject to dismissal.
 4   C.    Monell Claims
 5         A local government entity such as the County “may not be sued under
 6   § 1983 for an injury inflicted solely by its employees or agents.” Monell, 436
 7   U.S. at 694.4 Rather, it is only “when execution of a government’s policy or
 8   custom, whether made by its lawmakers or by those whose edicts or acts may
 9   be fairly said to represent official policy, inflicts the injury that the government
10   as an entity is responsible under § 1983.” Id. Thus, the County may not be held
11   liable for the alleged actions of its agents unless “the action that is alleged to be
12   unconstitutional implements or executes a policy statement, ordinance,
13   regulation, or decision officially adopted or promulgated by that body’s
14   officers,” or if the alleged constitutional deprivation was “visited pursuant to a
15   governmental ‘custom’ even though such a custom has not received formal
16   approval through the body’s official decisionmaking channels.” Id. at 690-91.
17         Plaintiff has failed to identify any specific policy statements or
18   regulations of the County, or any officially adopted or promulgated decisions,
19   the execution of which inflicted the alleged injuries. Moreover, aside from
20   describing his own experiences seeking medical attention and the conditions of
21   his confinement he faced as an SVPA detainee, see Complaint at 26-29, and
22   notwithstanding his conclusory allegation that the County’s “official policies
23         4
             For purposes of this Order, the Court treats Plaintiff’s claims against
24   RUHS and RCSD as tantamount to claims against the County. See Vance v.
25   Cty. of Santa Clara, 928 F. Supp. 993, 996 (N.D. Cal. 1996) (holding that
     naming municipal department as defendant is not appropriate means of
26   pleading § 1983 action against municipality); Williams v. Cty. of Santa Clara,
27   No. 15-4859, 2016 WL 879837, at *1 n.1 (N.D. Cal. Mar. 8, 2016) (dismissing
     county hospital as improper defendant in § 1983 action).
28
                                                  7
 1   and customs are the cause of the harms” alleged, see id. at 12, Plaintiff has
 2   failed to allege facts sufficient for the Court to draw the reasonable inference
 3   that the County has a governmental custom of committing the illegal acts
 4   alleged. See, e.g., Trevino v. Gates, 99 F.3d 911, 918 (9th Cir. 1996) (“Liability
 5   for improper custom may not be predicated on isolated or sporadic incidents; it
 6   must be founded upon practices of sufficient duration, frequency and
 7   consistency that the conduct has become a traditional method of carrying out
 8   policy.”); Thompson v. City of L.A., 885 F.2d 1439, 1443-44 (9th Cir. 1989)
 9   (“Consistent with the commonly understood meaning of custom, proof of
10   random acts or isolated events are insufficient to establish custom.”), overruled
11   on other grounds by Bull v. City & Cty. of S.F., 595 F.3d 964, 981 (9th Cir.
12   2010) (en banc). The Complaint thus fails to state a claim against the County.
13   D.    Deliberate Medical Indifference Claims
14         Plaintiff’s deliberate indifference claims arise from medical care that
15   occurred while he was a civil detainee awaiting proceedings under the SVPA.
16   See Complaint at 11-17. A pretrial detainee’s claim of the denial of the right to
17   adequate medical care arises under the Fourteenth Amendment and is
18   analyzed under an objective deliberate indifference standard. See Gordon v.
19   Cty. of Orange, 888 F.3d 1118, 1124-25 (9th Cir. 2018). The elements of such a
20   claim are: “(i) the defendant made an intentional decision with respect to the
21   conditions under which the plaintiff was confined; (ii) those conditions put the
22   plaintiff at substantial risk of suffering serious harm; (iii) the defendant did not
23   take reasonable available measures to abate that risk, even though a reasonable
24   official in the circumstances would have appreciated the high degree of risk
25   involved—making the consequences of the defendant’s conduct obvious; and
26   (iv) by not taking such measures, the defendant caused the plaintiff’s injuries.”
27   Id. at 1125. “With respect to the third element, the defendant’s conduct must
28   be objectively unreasonable, a test that will necessarily ‘turn[ ] on the facts and
                                                  8
 1   circumstances of each particular case.’” Id. (quoting Castro v. City of L.A.,
 2   833 F.3d 1060, 1071 (9th Cir. 2016)). A plaintiff must “prove more than
 3   negligence but less than subjective intent—something akin to reckless
 4   disregard.” Id. (quoting Castro, 833 F.3d at 1071). The “mere lack of due care”
 5   is insufficient. Id. (internal quotation omitted).
 6         Plaintiff alleges that Doe 4 provided inadequate medical care when he
 7   performed only a “perfunctory physical examination,” declined to order
 8   diagnostic tests on Plaintiff’s left shoulder, disregarded his complaints of pain,
 9   and instead referred Plaintiff to physical therapy. Complaint at 28. Plaintiff
10   also alleges that after a physical therapist referred him back to Doe 4, he was
11   “never called for additional or follow-up visits” and eventually needed
12   shoulder surgery once transferred to Coalinga State Hospital. Id. However,
13   Plaintiff has not alleged that Doe 4 acted with reckless disregard in referring
14   him to physical therapy. See Gordon, 888 F.3d at 1125. Plaintiff fails to state a
15   claim by stating merely that he disagreed with the course of treatment Doe 4
16   ordered. See, e.g., Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir.1996)
17   (“[W]here a defendant has based his actions on a medical judgment that either
18   of two alternative courses of treatment would be medically acceptable under
19   the circumstances, plaintiff has failed to show deliberate indifference.”);
20   Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir.1989) (finding plaintiff’s
21   allegations that prison officials failed to recommend surgery as one doctor had
22   advised evidenced only a mere “difference of medical opinion” which did not
23   constitute medical indifference); see also Jones v. Johnson, 781 F.2d 769, 771
24   (9th Cir.1986) (“[S]tate prison authorities have wide discretion regarding the
25   nature and extent of medical treatment.”), overruled on other grounds by
26   Peralta v. Dillard, 744 F.3d 1076, 1083 (9th Cir. 2014). Plaintiff also does not
27   indicate whether he requested further treatment from Doe 4 after seeing the
28   physical therapist and whether Doe 4 refused his requests. Plaintiff therefore
                                                  9
 1   fails to state a claim against Doe 4.
 2         Plaintiff also alleges that Doe 2 “refused to provide treatment” for his
 3   wounds as ordered by a doctor, resulting in infection. See Complaint at 29.
 4   These allegations do not suggest that Doe 2 acted with reckless disregard to
 5   Plaintiff’s medical circumstances or that her actions were objectively
 6   unreasonable beyond mere negligence or malpractice. See Gordon, 888 F.3d at
 7   1125. Likewise, Plaintiff’s allegation that Doctor Watkins “failed to provide
 8   requested necessary treatment on multiple occasions” and therefore violated
 9   Plaintiff’s constitutional rights is conclusory, as Plaintiff provides no facts
10   supporting this allegation. See Complaint at 14. This Court therefore concludes
11   that Plaintiff fails to state a claim against either Doe 2 or Watkins.
12   E.    Conditions of Confinement Claims
13         Plaintiff alleges that various conditions of his confinement violated his
14   constitutional rights.5 See Complaint at 11-17.
15         The Supreme Court has stated that the Due Process Clause of the
16   Fourteenth Amendment protects pretrial detainees from being held in
17   conditions that “amount to punishment.” Bell, 441 U.S. at 535. Accordingly,
18   the Ninth Circuit has held that individuals awaiting proceedings under the
19   SVPA are “entitled to protections at least as great as those afforded to a civilly
20   committed individual and at least as great as those afforded to an individual
21         5
              Plaintiff alleges that the conditions of his confinement violated his
22   rights under the Eighth and Fourteenth Amendments. See Complaint at 11-17.
23   However, Plaintiff was a civil detainee awaiting proceedings under the SVPA
     at the time of all relevant events. See id. The Eighth Amendment does not
24   apply to pretrial detainees. See Ingraham v. Wright, 430 U.S. 651, 671 n.40
25   (1977) (“Eighth Amendment scrutiny is appropriate only after the State has
     complied with the constitutional guarantees traditionally associated with
26   criminal prosecutions.”). Rather, claims by pretrial detainees are analyzed
27   under the Fourteenth Amendment Due Process Clause. See Bell v. Wolfish,
     441 U.S. 520, 535 n.16 (1979).
28
                                                 10
 1   accused but not convicted of a crime.” Jones v. Blanas, 393 F.3d 918, 932 (9th
 2   Cir. 2004). Conditions of confinement are presumptively punitive where (1)
 3   they are “identical to, similar to, or more restrictive than, those in which [a
 4   civil pre-trial detainee’s] criminal counterparts are held” or (2) they are “more
 5   restrictive than those the individual would face following SVPA commitment.”
 6   King v. Cty. of Los Angeles, 885 F.3d 548, 557 (9th Cir. 2018) (alteration in
 7   original) (quoting Jones, 393 F.3d at 932-33). Where either presumption
 8   applies, “the burden shifts to the defendant to show (1) ‘legitimate, non-
 9   punitive interests justifying the conditions of [the detainee’s] confinement’ and
10   (2) ‘that the restrictions imposed . . . [are] not excessive in relation to these
11   interests.’” Id. (quoting Jones, 393 F.3d at 935) (internal quotation marks
12   omitted).
13         1.     Transportation
14         Plaintiff alleges that he was cross-chained while he was transported for
15   all appointments, including court appearances and medical appointments, and
16   that he remained cross-chained for “extended periods of time, sometimes
17   continuously for many hours.” Complaint at 20. Plaintiff further alleges that
18   pretrial criminal detainees were not cross-chained during transportation, that
19   these restraints were normally reserved for inmates in administrative

20   segregation with a history of behavioral issues or violence, and that this

21   practice resulted in harsher treatment than individuals committed under the

22   SVPA face.6 See id. at 20, 27, 42.

23
           6
            Plaintiff requests that the Court take judicial notice of information
24   displayed by a state website describing the conditions of confinement at
25   Coalinga State Hospital. See Complaint at 31; California Dep’t of State
     Hospitals – Coalinga, http://dsh.ca.gov/coalinga/.
26
27         Federal Rule of Evidence 201 permits courts to take judicial notice of a
     fact not subject to reasonable dispute because it: (1) is generally known within
28
                                                  11
 1               a.     Gaeta
 2         Plaintiff alleges that Gaeta was “personally responsible” for cross-
 3   chaining him. Id. at 14. Because Plaintiff alleges that the practice of cross-
 4   chaining subjects him to a restriction that neither his criminal detainee
 5   counterparts nor individuals civilly committed under SVPA face, Plaintiff has
 6   alleged facts raising both Jones presumptions of unconstitutionally punitive
 7   conditions, thus shifting the burden of proof. See Jones, 383 F.3d at 932-33.
 8   For the purposes of screening, Plaintiff has sufficiently alleged that Gaeta
 9   violated his constitutional rights by imposing subjecting him to cross-chaining
10   as a condition of his confinement.7
11
12   the trial court’s territorial jurisdiction; or (2) can be accurately and readily
     determined from sources whose accuracy cannot reasonably be questioned.
13
     The information on the state website fits into neither of these categories.
14   Accordingly, the Court will take judicial notice of the existence of this website
15   and its contents, but not of the truth of the statements asserted therein.

16         In support of his request, Plaintiff cites Daniels-Hall v. National
     Education Association, 629 F.3d 992, 998-99 (9th Cir. 2010) (finding lists of
17
     approved vendors displayed on government websites appropriate for judicial
18   notice where neither party disputed authenticity of websites or accuracy of
19   information). Plaintiff’s request is distinguishable because no defendant has
     appeared in this case or had the opportunity to dispute the information
20   displayed on the state website. See id.
21         7
             The Court does not interpret Plaintiff’s allegations about cross-chaining
22   as a separate claim of excessive force, although at times Plaintiff uses the
23   vernacular of excessive force. See Complaint at 14, 20, 42. To the extent that
     Plaintiff intends to raise an excessive force claim, he should describe a
24   particular instance of cross-chaining or other excessive force and explain the
25   level of disciplinary force needed in that situation. See Kingsley v.
     Hendrickson, --- U.S. ---, 135 S. Ct. 2466, 2473 (2015) (holding that relevant
26   factors in excessive force determination include “the relationship between the
27   need for the use of force and the amount of force used; the extent of the
     plaintiff's injury; any effort made by the officer to temper or to limit the
28
                                                12
 1               b.     Supervisory Claims
 2         Plaintiff appears to name Gemende, Sniff, Kondrit, Doe No. 1, and Doe
 3   No. 3 as defendants based on supervisory liability. See Complaint at 12-16.
 4   Supervisory personnel are generally not liable under 42 U.S.C. § 1983 on any
 5   theory of respondeat superior or vicarious liability in the absence of a state law
 6   imposing such liability. See, e.g., Mosher v. Saalfeld, 589 F.2d 438, 441 (9th
 7   Cir. 1978); Jones v. Williams, 297 F.3d 930, 934 (9th Cir. 2002).
 8         In Iqbal, the Supreme Court reaffirmed that “[g]overnment officials may
 9   not be held liable for the unconstitutional conduct of their subordinates under a
10   theory of respondeat superior liability.” 556 U.S. at 676. However, the Ninth
11   Circuit has concluded that, at least in cases where the applicable standard is
12   deliberate indifference (such as for an Eighth Amendment claim), Iqbal does
13   not foreclose a plaintiff from stating a claim for supervisory liability based
14   upon the “supervisor’s knowledge of and acquiescence in unconstitutional
15   conduct by his or her subordinates.” Starr v. Baca, 652 F.3d 1202, 1207 (9th
16   Cir. 2011). The Ninth Circuit thus held:
17         A defendant may be held liable as a supervisor under § 1983 ‘if
18         there exists either (1) his or her personal involvement in the
19         constitutional deprivation, or (2) a sufficient causal connection
20         between the supervisor’s wrongful conduct and the constitutional
21         violation.’ ‘[A] plaintiff must show the supervisor breached a duty
22         to plaintiff which was the proximate cause of the injury. The law
23         clearly allows actions against supervisors under section 1983 as
24         long as a sufficient causal connection is present and the plaintiff
25         was deprived under color of law of a federally secured right.’
26   amount of force; the severity of the security problem at issue; the threat
27   reasonably perceived by the officer; and whether the plaintiff was actively
     resisting”).
28
                                                13
 1         ‘The requisite causal connection can be established . . . by setting
 2         in motion a series of acts by others,’ or by ‘knowingly refus[ing] to
 3         terminate a series of acts by others, which [the supervisor] knew or
 4         reasonably should have known would cause others to inflict a
 5         constitutional injury.’ ‘A supervisor can be liable in his individual
 6         capacity for his own culpable action or inaction in the training,
 7         supervision, or control of his subordinates; for his acquiescence in
 8         the constitutional deprivation; or for conduct that showed a
 9         reckless or callous indifference to the rights of others.’
10   Id. at 1207-08 (internal citations omitted, alterations in original). In addition,
11   to premise a supervisor’s alleged liability on a policy promulgated by the
12   supervisor, plaintiff must identify a specific policy and establish a “direct
13   causal link” between that policy and the alleged constitutional deprivation.
14   See, e.g., City of Canton v. Harris, 489 U.S. 378, 385 (1989); Oviatt v. Pearce,
15   954 F.2d 1470, 1474 (9th Cir. 1992).
16         Plaintiff alleges that he wrote a letter informing Kondrit that he was
17   cross-chained while being transported, that these conditions were punitive and
18   violative of Jones, and that the cross-chaining continued despite his letter. See
19   Complaint at 29-31. Viewed in the light most favorable to Plaintiff, the Court
20   finds that these allegations arguably state a claim that Kondrit knowingly
21   acquiesced to a constitutional violation.
22         Plaintiff also alleges that he met with Doe 3, who stated she was
23   responsible for replying to Plaintiff’s complaints to Kondrit regarding cross-
24   chaining, that Doe 3 had authority to stop the cross-chaining but declined to
25   do so, and that the cross-chaining continued. See Complaint at 30-31.
26   Although Plaintiff has arguably stated a claim against Doe 3, Plaintiff is
27   reminded that he is responsible for substituting the name of Doe 3 in any

28   amended complaint. See supra Section IV.A.
                                                 14
 1         With respect to claims against Gemende, Sniff, and Doe No. 1, Plaintiff
 2   fails to state a claim regarding cross-chaining. Plaintiff fails to set forth any
 3   specific allegations that they personally participated in the practice of cross-
 4   chaining Plaintiff during transportation. Nor does Plaintiff set forth any factual
 5   allegations that they personally promulgated any specific policy that had a
 6   direct causal connection with the constitutional injuries of which Plaintiff
 7   complains or knowingly acquiesced to other defendants’ alleged conduct.
 8   Although Plaintiff states that he sent Sniff a letter complaining of his
 9   conditions of confinement and that Sniff failed to act, Plaintiff does not
10   indicate which conditions he related to Sniff in his letter, and therefore fails to
11   allege that Sniff knowingly acquiesced to cross-chaining during transportation.
12   Accordingly, Plaintiff’s claims against Gemende, Sniff, and Doe No. 1 based
13   on the practice of cross-chaining are subject to dismissal.
14         2.     Privileges, Sanitation, Segregation, and Lack of Privacy
15         Plaintiff’s remaining allegations concerning the conditions of his
16   confinement fail to state a claim against any defendant. Plaintiff alleges that he
17   was housed in administrative segregation and was denied various privileges,
18   including outdoor exercise, recreational activities, visiting privileges, phone
19   access, and the ability to associate with other SVPA detainees. See Complaint
20   at 26, 50. Plaintiff also alleges that he was “continuously recorded in and
21   around the living area of his cell,” including while entering or exiting the
22   showers and while using the restroom. Id. at 19. Plaintiff complains that his
23   multiple requests for cleaning supplies for his cell and living areas were denied,
24   exposing him to mold and fungus. See id. at 27-28.
25         Aside from conclusory statements that various defendants had policies of
26   imposing these conditions of confinement, see id. at 31-34, 37-38, 40, 43-45,
27   Plaintiff does not set forth any factual allegations that any particular defendant
28   personally participated in any of the alleged constitutional violations,
                                                  15
 1   personally promulgated any policy that had a direct causal connection to any
 2   of these violations, or knowingly acquiesced to the violations. See Starr, 652
 3   F.3d at 1207-1208. Plaintiff indicates that he sent letters and filed grievances
 4   making Kondrit, Sniff, Gemende, and Doe 1 aware of the allegedly
 5   unconstitutional conditions of his confinement but does not specify which
 6   particular conditions (other than cross-chaining) he mentioned in these
 7   complaints. See Complaint at 13-15, 29-31. Nor does Plaintiff indicate who
 8   denied him access to cleaning supplies. See id. at 27-28. To the extent that
 9   Plaintiff’s claims arise from failure to train, Plaintiff provides no facts to
10   support these allegations. See id. at 37-38. Accordingly, aside from his
11   transportation claims, Plaintiff has failed to state a claim against any defendant
12   regarding conditions of confinement.
13   F.    First Amendment Claims
14         Convicted inmates “retain protections afforded by the First
15   Amendment” including the right to “the free exercise of religion.” O’Lone v.
16   Estate of Shabazz, 482 U.S. 342, 348 (1987) (citations omitted), superseded by
17   statute on other grounds, 42 U.S.C. §§ 2000cc, et seq. Due to the mere fact of
18   incarceration, however, a prisoner’s First Amendment rights are necessarily
19   “more limited in scope than the constitutional rights held by individuals in
20   society at large.” Shaw v. Murphy, 532 U.S. 223, 229 (2001). As a result, an
21   inmate retains only “those First Amendment rights that are not inconsistent
22   with his status as a prisoner or with the legitimate penological objectives of the
23   corrections system.” Pell v. Procunier, 417 U.S. 817, 822 (1974). Similar
24   principles apply with respect to pretrial detainees. See Bell, 441 U.S. at 545
25   (pretrial detainees retain “at least” the same constitutional rights as convicted
26   prisoners, including “freedom of . . . religion under the First and Fourteenth
27   Amendments”) (citations omitted); Pierce v. Cty. of Orange, 526 F.3d 1190,
28   1209 (9th Cir. 2008) (noting “as with other First Amendment rights in the
                                                  16
 1   inmate context, detainees’ rights may be limited or retracted if required to
 2   ‘maintain [ ] institutional security and preserv[e] internal order and discipline’”
 3   (citations omitted; alterations in original).
 4         To state a viable free exercise claim, a pretrial detainee essentially must
 5   allege that a government official (1) “substantially burden[ed]” the plaintiff’s
 6   exercise of a sincerely held religious belief; and (2) did so in an unreasonable
 7   manner—i.e., the official’s actions were not “reasonably related to legitimate
 8   penological interests.” Jones v. Williams, 791 F.3d 1023, 1031-32 (9th Cir.
 9   2015); see also Shakur v. Schriro, 514 F.3d 878, 884-85 (9th Cir. 2008)
10   (citations omitted). “[G]overnment action places a substantial burden on an
11   individual’s right to free exercise of religion when it tends to coerce the
12   individual to forego [his or] her sincerely held religious beliefs or to engage in
13   conduct that violates those beliefs.” Jones, 791 F.3d at 1031-33 (a “substantial
14   burden” must be “more than an inconvenience on religious exercise”)
15   (citations omitted). “[T]he availability of alternative means of practicing
16   religion is a relevant consideration” for claims under the First Amendment.
17   Holt v. Hobbs, --- U.S. ---, 135 S. Ct. 853, 862 (2015).
18         Plaintiff alleges that he was denied the opportunity to attend group
19   worship services, see Complaint at 22, and that Sniff, Kondrit, and the County
20   violated his First Amendment rights through making and implementing
21   policies causing this deprivation, see id. at 43. As explained supra in Sections
22   IV.C and IV.E.2, however, Plaintiff fails to allege facts establishing Monell
23   liability for the County or supervisory liability for the individual defendants.
24   Furthermore, Plaintiff does not allege a sincerely held religious belief. Nor
25   does he explain how the lack of group worship services substantially burdens
26   his religious practices such that it amounts to a constitutional violation. See
27   Abpikar v. Martin, No. 11-1793, 2015 WL 4413841, at *5 (E.D. Cal. July 17,
28   2015) (dismissing First Amendment free exercise of religion claim where
                                                 17
 1   plaintiff was denied participation in group worship services but failed to allege
 2   facts showing denial placed a substantial burden on the exercise of his
 3   religion). Plaintiff also fails to allege whether the denial was reasonably related
 4   to legitimate penological interests and whether he had alternative means to
 5   practice his religion. Therefore, Plaintiff’s First Amendment claims must be
 6   dismissed.
 7   G.    Religious Land Use and Institutionalized Persons Act Claim
 8         Plaintiff asserts that the County is separately liable under the Religious
 9   Land Use and Institutionalized Persons Act (RLUIPA) for denying him access
10   to group worship. See Complaint at 43. The RLUIPA provides that “[n]o
11   [state or local] government shall impose a substantial burden on the religious
12   exercise of a person residing in or confined to an institution,” unless the
13   government shows that the burden furthers “a compelling governmental
14   interest” and does so by “the least restrictive means.” 42 U.S.C. § 2000cc-
15   1(a)(1)-(2). RLUIPA defines “religious exercise” to include “any exercise of
16   religion, whether or not compelled by, or central to, a system of religious
17   belief.” § 2000cc-5(7)(A).
18         To state a claim under RLUIPA, a prisoner has the initial burden to
19   plausibly allege that some government action imposed a substantial burden on
20   the plaintiff's religious exercise. See Hartmann v. Cal. Dep’t of Corr. and
21   Rehab., 707 F.3d 1114, 1125 (9th Cir. 2013). Government action imposes a
22   substantial burden on a religious exercise for purposes of RLUIPA if it puts
23   “substantial pressure on an adherent to modify his behavior and to violate his
24   beliefs.” Id. (quoting Warsoldier v. Woodford, 418 F.3d 989, 995 (9th Cir.
25   2005)). If a plaintiff makes the required showing, the burden shifts to the
26   defendant to establish that, as applied to the particular plaintiff, the challenged
27   government prison policy furthered a compelling governmental interest, and
28   that the defendant used the least restrictive means to further that interest. See
                                                18
 1   Holt, 135 S. Ct. at 863.
 2         As explained supra in Section IV.F, Plaintiff fails to allege facts
 3   establishing that the denial of group worship could amount to a substantial
 4   burden. Plaintiff’s allegations about the denial of group worship are entirely
 5   conclusory, as he does not explain who denied him access to group services,
 6   what religious belief he holds, and how the inability to attend group services
 7   impacts his religious practice. See Complaint at 22. Therefore, Plaintiff’s
 8   RLUIPA claim must be dismissed.
 9   H.    State-Law Claims
10         Plaintiff alleges state-law claims against various defendants under
11   California Civil Code § 52.3, California Code of Civil Procedure § 340.5,8 and
12   California Government Code §§ 815(a), 815.2, 815.6, 820, and 820.9. See
13   Complaint at 3-7, 32-33, 35-36, 39, 41-43.9
14          Under the California Government Tort Claims Act (the “Act”), a
15   plaintiff may not sue a public employee or entity for money damages arising
16   out of an injury to person or property unless a claim is presented to the public
17   entity’s board within six months after the cause of action accrues. See Cal.
18   Gov’t Code §§ 911.2, 945.4. The claim must include a “general description of
19   the . . . injury . . . so far as it may be known at the time of presentation of the
20   claim.” Cal. Gov’t Code § 910(d). If a claim is filed between six months and a
21   year after the cause of action accrues, then the claimant may apply to present a
22         8
             Plaintiff cites both the non-existent California Civil Code § 340.5, see
23   Complaint at 3, and California Code of Civil Procedure § 340.5, see id. at 7,
24   35-37, which pertains to the statute of limitations for negligence actions against
     health care providers and does not establish an independent cause of action.
25
           9
             Plaintiff also contends that various defendants violated his rights under
26
     the California Constitution but cites no provision therein. See 32-33. As such,
27   these claims are subject to dismissal.
28
                                                 19
 1   late claim. See Cal. Gov’t Code § 911.4. The claim presentation requirement is
 2   an element of a cause of action for damages against a public entity or official,
 3   and failure to present a claim will result in dismissal of state-law claims. See
 4   State v. Superior Court, 32 Cal. 4th 1234, 1240-41, 1244 (2004). Federal courts
 5   thus require presentation for state-law claims that seek damages against state
 6   public employees or entities. See Karim-Panahi, 839 F.2d at 627 (finding that
 7   failure to comply with Act’s claim-filing requirements bars pendent state-law
 8   claims). Thus, state-law claims may proceed only if the claims were first
 9   presented as required by the Act. See Volis v. Hous. Auth. of L.A. Emps., 670
10   F. App’x 543, 544 (9th Cir. 2016) (finding that district court properly dismissed
11   state-law claims because plaintiff “failed to file a timely claim as required by
12   the California Government Claims Act”).
13         Plaintiff does not allege that he complied with the Act through timely
14   presentation of his claims. Therefore, his state-law claims are subject to
15   dismissal.
16   I.    Injunctive Relief
17         Finally, Plaintiff requests various permanent injunctions concerning
18   RCSD’s treatment of individuals civilly detained while awaiting SVPA
19   proceedings. See Complaint at 46-49. This Court finds that Plaintiff lacks
20   standing to seek this injunctive relief.
21         To have standing to seek prospective injunctive relief, a plaintiff must
22   allege a “real or immediate threat” that he will again face the same injury. City
23   of L.A. v. Lyons, 461 U.S. 95, 111 (1983). “[P]ast exposure to harm is largely
24   irrelevant when analyzing claims of standing for injunctive relief that are
25   predicated upon threats of future harm.” Nelson v. King Cty., 895 F.2d 1248,
26   1251 (9th Cir. 1990); see also O’Shea v. Littleton, 414 U.S. 488, 495-96
27   (1974)). Standing must exist “throughout all stages of litigation.”
28   Hollingsworth v. Perry, 570 U.S. 693, 705 (2013).
                                                20
 1         At the time Plaintiff filed his Complaint, he was already civilly
 2   committed at Coalinga State Hospital and was no longer in the custody of
 3   RCSD. See Complaint at 19, 26. Accordingly, Plaintiff has failed to allege facts
 4   establishing a “likelihood of substantial and immediate irreparable injury” that
 5   would allow for standing. See O’Shea, 414 U.S. at 502. Therefore, Plaintiff’s
 6   request for injunctive relief must be dismissed.
 7                                           V.
 8                                   CONCLUSION
 9         For the foregoing reasons, the Complaint is subject to dismissal. Because
10   it is not absolutely clear that the Complaint’s deficiencies cannot be cured by
11   amendment, dismissal is with leave to amend. Accordingly, if Plaintiff desires
12   to pursue his claims, he must file a First Amended Complaint (“FAC”) within
13   thirty-five (35) days of the date of this Order, remedying the deficiencies
14   discussed above. The FAC should bear the docket number assigned in this
15   case, be labeled “First Amended Complaint,” and be complete in and of itself
16   without reference to the prior complaints or any other pleading, attachment or
17   document. The Clerk is directed to send Plaintiff a blank Central District civil
18   rights complaint form, which Plaintiff is encouraged to use.
19         Plaintiff is admonished that if he fails to timely file a FAC, this action
20   may be dismissed with prejudice for failure to diligently prosecute and for
21   the reasons discussed in this Order.
22
23   Dated: November 20, 2018
24                                                 ______________________________
                                                   DOUGLAS F. McCORMICK
25
                                                   United States Magistrate Judge
26
27
28
                                                  21
 1   Fed. R. Civ. P. 31

 2   (a) WHEN A DEPOSITION MAY BE TAKEN.

 3       (1) Without Leave. A party may, by written questions, depose any
       person, including a party, without leave of court except as provided in Rule
 4     31(a)(2). The deponent's attendance may be compelled by subpoena
       under Rule 45.
 5
         (2) With Leave. A party must obtain leave of court, and the court must
 6     grant leave to the extent consistent with Rule 26(b)(1) and (2):
 7         (A) if the parties have not stipulated to the deposition and:
 8           (i) the deposition would result in more than 10 depositions being
 9         taken under this rule or Rule 30 by the plaintiffs, or by the defendants,
           or by the third-party defendants;
10
             (ii) the deponent has already been deposed in the case; or
11           (iii) the party seeks to take a deposition before the time specified
12         in Rule 26(d); or

13         (B) if the deponent is confined in prison.

14       (3) Service; Required Notice. A party who wants to depose a person by
       written questions must serve them on every other party, with a notice
15     stating, if known, the deponent's name and address. If the name is
       unknown, the notice must provide a general description sufficient to
16
       identify the person or the particular class or group to which the person
17     belongs. The notice must also state the name or descriptive title and the
       address of the officer before whom the deposition will be taken.
18
         (4) Questions Directed to an Organization. A public or private
19     corporation, a partnership, an association, or a governmental agency may
20     be deposed by written questions in accordance with Rule 30(b)(6).
         (5) Questions from Other Parties. Any questions to the deponent from
21
       other parties must be served on all parties as follows: cross-questions,
22     within 14 days after being served with the notice and direct questions;
       redirect questions, within 7 days after being served with cross-questions;
23     and recross-questions, within 7 days after being served with redirect
24     questions. The court may, for good cause, extend or shorten these times.

25   (b) DELIVERY TO THE OFFICER; OFFICER'S DUTIES. The party who noticed the
     deposition must deliver to the officer a copy of all the questions served and
26   of the notice. The officer must promptly proceed in the manner provided
     in Rule 30(c), (e), and (f) to:
27
         (1) take the deponent's testimony in response to the questions;
28
                                              22
 1       (2) prepare and certify the deposition; and

 2       (3) send it to the party, attaching a copy of the questions and of the
       notice.
 3
     (c) NOTICE OF COMPLETION OR FILING.
 4
         (1) Completion. The party who noticed the deposition must notify all
 5     other parties when it is completed.
 6       (2) Filing. A party who files the deposition must promptly notify all other
       parties of the filing.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              23
